I concur with the majority's decision to affirm in part and reverse in part the decision of the trial court.  I write separately only to address appellant's First Assignment of Error. I agree with the majority that the trial court should not have disturbed appellant's $29,651.80 distributive award pursuant to the law of the case doctrine.  I further agree with the majority that our memorandum opinion and judgment entry filed on September 28, 2000, permitted the trial court to rearrange the property division.
However, I disagree with the majority's decision to enter judgment, on behalf of appellant, in the amount of $18,740.30.  It appears that the trial court improperly included, in calculating the parties' net worth, $17,053.00 in assets that the trial court previously found to be appellee's separate property.  Instead of entering judgment, I would remand this matter to the trial court for the court to perform the necessary calculations.
  ______________________________ HON. JOHN W. WISE